Citation Nr: 1022435	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  04-19 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected chronic bronchitis with 
bronchiectasis prior to July 24, 2009.

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected chronic bronchitis with 
bronchiectasis on or after July 24, 2009.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to 
February 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

In September 2006 and June 2009, the Board remanded the 
matter on appeal for further development to include affording 
the Veteran an adequate VA examination, obtaining outstanding 
private and VA records, and providing a notice letter.  In 
September 2006, the Veteran was sent a notice letter.  
Further, the Board observes that the requested VA and private 
treatment records have been associated with the claims file.  
Lastly, the Veteran was afforded an adequate VA examination 
in November 2009.  Given the foregoing, the Board finds that 
VA has substantially complied with the Board's prior remands 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with). 

As will be discussed in greater detail below, the issue of 
entitlement to TDIU has been reasonably raised by the record.  
This issue is considered part and parcel to the Veteran's 
claim for an initial increased disability rating for chronic 
bronchitis with bronchiectasis.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  The issue of entitlement to a TDIU is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  Prior to February 11, 2008, service-connected chronic 
bronchitis with bronchiectasis was not productive of FEV-1 or 
FEV-1/FVC of 56 to 70 percent of predicted or DLCO (SB) of 56 
to 65 percent of predicted; or incapacitating episodes of 
infection of two to four weeks total duration per year, or; 
daily productive cough with sputum that is at times purulent 
or blood-tinged and that requires prolonged (lasting four to 
six weeks) antibiotic usage more than twice a year.  

2.  Effective February 11, 2008, service-connected chronic 
bronchitis with bronchiectasis was productive of 
symptomatology commensurate to FEV-1 or FEV-1/FVC of 56 to 70 
percent of predicted or DLCO (SB) of 56 to 65 percent of 
predicted; or incapacitating episodes of infection of two to 
four weeks total duration per year, or; daily productive 
cough with sputum that is at times purulent or blood-tinged 
and that requires prolonged (lasting four to six weeks) 
antibiotic usage more than twice a year, but no higher.  


CONCLUSIONS OF LAW

1.  Prior to February 11, 2008, the criteria for a rating in 
excess of 10 percent for service-connected chronic bronchitis 
with bronchiectasis were not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.97 Diagnostic 
Codes 6600-6601 (2009).

2.  Effective February 11, 2008, the criteria for a 30 
percent for service-connected chronic bronchitis with 
bronchiectasis, but no higher, were met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 
4.97 Diagnostic Codes 6600-6601 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With regard to claims for increased disability ratings for 
service connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Nevertheless, in this case, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for chronic bronchitis with bronchiectasis.  In 
this regard, once service connection is granted and an 
initial disability rating and effective date have been 
assigned, the claim is substantiated, and additional 5103(a) 
notice is not required.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  However, as it does not that the Veteran was 
provided with legally sufficient notice with regard to how to 
substantiate his claim for service connection prior to the 
grant in August 2003, the Board will explain why the duties 
to notify and assist were nevertheless satisfied.  

The Veteran was sent a letter in September 2006 that advised 
him of the information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  The notice also 
provided examples of the types of medical and lay evidence 
that VA considers when determining a disability rating, 
including statements discussing his disability symptoms from 
people who have witnessed how they affect you.  The letter 
also indicated that a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration.  The letter also 
contained information about assigning effective dates.  After 
the notice was provided, the Veteran was given an opportunity 
to respond, and the claim was subsequently readjudicated in 
January 2009 and March 2010 supplemental statements of the 
case (SSOCs), and therefore any defect in the timing of the 
notice of this information was harmless.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating the claim and notifying claimant of such 
readjudication in the statement of the case).

The Board observes that the September 2006 did not expressly 
state that, in order to substantiate a claim for increased 
compensation, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability.  Additionally, the letter did 
not expressly identify the evidence and information that 
should be submitted by the Veteran.  However, the Board 
concludes that no prejudice results to the Veteran from any 
such failure.  In this regard, by his statements and 
submissions, the Veteran has indicated that he is aware that 
evidence showing an increase in his disability must be shown 
to warrant a higher rating.  For example in February 2009, 
the Veteran asserted that his symptomatology meets the 
criteria for a rating in excess of 10 percent.  Moreover, the 
Veteran has consistently submitted and identified private and 
VA treatment that he has received in connection with his 
claim.  As the Veteran has indicated that he is aware that 
the evidence needs to show a worsening of his condition and 
that he should submit evidence of such worsening, the Board 
finds that the Veteran has actual knowledge of these elements 
and any notice failure is harmless.

VA has also fulfilled its duty to assist the Veteran by 
obtaining identified and available evidence needed to 
substantiate the claim, including VA treatment records, 
private treatment records, and by affording VA examinations.  
Concerning this, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the most 
recent VA examination obtained in this case is adequate in 
November 2009 is adequate, as it was based on a physical 
examination and provides medical information needed to 
address the rating criteria relevant to this case.  Although 
the examiner did not administer pulmonary function testing 
during the examination, he referenced very recent (July 2009) 
testing, which he noted were complete.  The Board observes 
that the July 2009 testing complies with the applicable 
rating criteria (Diagnostic Code 6600).  Therefore, as the 
examination and July 2009 testing address the rating 
criteria, the Board finds that there is adequate evidence on 
which to evaluate the claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
Veteran in this case.  

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to his claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

In the August 2003 rating decision currently on appeal, 
service connection for chronic bronchitis with bronchiectasis 
was granted under Diagnostic Code 6600-6601.  A 10 percent 
rating was assigned effective March 20, 1997.  In a February 
2010 rating decision, a 30 percent rating was assigned 
effective July 24, 2009.  

Chronic bronchitis is rated under Diagnostic Code 6600.  A 10 
percent evaluation is warranted when FEV-1 or FEV-1/FVC is 71 
to 80 percent of predicted or DLCO (SB) is 66 to 80 percent 
of predicted.  A 30 percent evaluation is warranted when FEV-
1 or FEV-1/FVC is 56 to 70 percent of predicted or DLCO (SB) 
is 56 to 65 percent of predicted.  A 60 percent rating is 
warranted when FEV-1 is 40 to 55 percent predicted, FEV-1/FVC 
is 40 to 55 percent, DLCO (SB) is 40 to 55 percent predicted, 
or maximum oxygen consumption is 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent evaluation requires 
FEV-1 less than 40 percent of predicted value; FEV-1/FVC less 
than 40 percent, DLCO (SB) less than 40 percent predicted, 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), cor 
pulmonale (right heart failure); right ventricular 
hypertrophy; pulmonary hypertension (shown by echocardiogram 
or cardiac catheterization), episode(s) of acute respiratory 
failure, or the need for outpatient oxygen therapy.  

Bronchiectasis can be evaluated under Diagnostic Code 6600 or 
6601.  Under Diagnostic Code 6601, a 10 percent rating is 
warranted for symptoms of an intermittent productive cough 
with acute infection requiring a course of antibiotics at 
least twice a year.  A 30 percent rating is warranted for 
incapacitating episodes of infection of two to four weeks 
total duration per year, or; daily productive cough with 
sputum that is at times purulent or blood-tinged and that 
requires prolonged (lasting four to six weeks) antibiotic 
usage more than twice a year.  A 60 percent rating is 
warranted for incapacitating episodes of infection of four to 
six week total duration per year, or; near constant findings 
of cough with purulent sputum associated with anorexia, 
weight loss, and frank hemoptysis and requiring antibiotic 
use almost continuously.  A 100 percent rating is warranted 
for incapacitating episodes of infection of at least six 
weeks total duration per year.  Incapacitating episodes are 
defined as episodes requiring bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, DC 6601.

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected chronic bronchitis with 
bronchiectasis prior to July 24, 2009.

In considering the evidence under the laws and regulations as 
set forth above, the Board finds that the Veteran is entitled 
to 30 percent rating for his service-connected chronic 
bronchitis with bronchiectasis effective February 11, 2008.  
However, he is not entitled to a rating in excess of 10 
percent disabling prior to that date.  In this regard, 
neither FEV-1 or FEV-1/FVC is 56 to 70 percent of predicted 
or DLCO (SB) is 56 to 65 percent of predicted or 
incapacitating episodes of infection of two to four weeks 
total duration per year, or; daily productive cough with 
sputum that is at times purulent or blood-tinged and that 
requires prolonged (lasting four to six weeks) antibiotic 
usage more than twice a year were shown prior to February 11, 
2008.  

An October 2001 private treatment record reflects a FEV-1 of 
88 percent.  During the January 2003 VA examination, the 
Veteran reported a chronic cough productive of yellowish 
sputum, wheezing, and dyspnea that occurred several times a 
week.  There was no history of weight loss or hemoptysis.  
The Veteran was using albuterol and antibiotics, but the 
frequency of use was not identified.  Pulmonary functioning 
testing (PFT) reflecting FEV-1 of 89 percent.  The examiner 
indicated that the PFT report was normal.  38 C.F.R. 
§ 4.96(d)(4).  Although the Board observes that PFT testing 
was undertaken by a private facility in January 2003, the 
results of the testing were not identified as a percent 
predicted as required by the rating criteria.  A March 2003 
PFT showed FEV-1 of 89 percent and FEV-1/FVC  of 104 percent.  
VA records dated in 2003 reflect that the Veteran was taking 
advair and albuterol, neither of which is an antibiotic.  

During the January 2007 VA examination, the examiner 
indicated that there was no cor pulmonale, right ventricular 
hypertrophy (RVH), or pulmonary hypertension.  Further, there 
was no reported weight loss or gain.  PFTs were FEV-1 81 
percent predicted, FEV-1/FVC 98 percent.  Although DLCO 
findings were not listed, they were interpreted by the 
examiner as being normal.  

The Board observes that the Veteran reported that he was 
using home oxygen and that he used antibiotics sometimes at 
least three times a month.  He also reported asthma attacks 
at least twice a week which required bedrest for a few days.  
The Veteran indicated that when he developed exacerbation, he 
needed to stay on bedrest two to three weeks.  On physical 
examination, the Veteran was observed to be using a walker 
with oxygen supplementation.  Despite the Veteran's 
contentions that he needed to be on oxygen and that he 
required bedrest, the Board concludes that his assertions are 
not supported by the other evidence of record.  For example, 
none of the medications he mentioned taking during the VA 
examination are antibiotics.  Further, none of the private or 
VA treatment records indicate that a physician has prescribed 
bedrest, as required by DC 6601.  Therefore, the Board does 
not afford the Veteran's contentions that he needs bedrest 
and requires oxygen probative value.  

Accordingly, the evidence of record dated prior to February 
11, 2008, does not more nearly approximate the criteria for a 
30 percent rating.  38 C.F.R. §§ 4.7, 4.97 Diagnostic Codes 
6600, 6601.  

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected chronic bronchitis with 
bronchiectasis on or after July 24, 2009.

In considering the evidence under the laws and regulations as 
set forth above, the Board finds that the Veteran is entitled 
to a 30 percent rating, but no higher, for his service-
connected chronic bronchitis with bronchiectasis effective 
February 11, 2008.  In this regard, PFT readings of FEV-1 is 
40 to 55 percent predicted, FEV-1/FVC is 40 to 55 percent, 
DLCO (SB) is 40 to 55 percent predicted, or maximum oxygen 
consumption is 15 to 20 ml/kg/min (with cardiorespiratory 
limit) or incapacitating episodes of infection of four to six 
week total duration per year, or; near constant findings of 
cough with purulent sputum associated with anorexia, weight 
loss, and frank hemoptysis and requiring antibiotic use 
almost continuously were not shown.  

A February 2008 private PFT reading reflected FEV-1 of 67.9 
percent.  A July 2009 private PFT reading reflected FEV-1 of 
67.5 percent, FEV-1/FVC of 119.2 percent, and DLCO 73.6 
percent.  During the November 2009 VA examination, the 
Veteran reported a daily cough that is productive of 
yellowish septum.  His frequency of cough was one to several 
times a day with sputum that was frequently purulent but 
never blood-tinged or bloody.  There was no history of 
hemoptysis, weight loss, or anorexia.  There was no evidence 
of cor pulmonale, pulmonary hypertension, or RVH.  

The Veteran reported using antibiotics at least monthly with 
a duration of three to ten days.  However, the Board observes 
none of the five antibiotics that he identified as taking 
were listed under his current medications.  Further, none of 
the identified antibiotics were listed under his current 
medications in an August 2008 VA treatment record.  Moreover, 
the examiner commented that the Veteran did not have an 
antibiotic course of 4-6 weeks duration and did not 
characterize the Veteran's antibiotic use as almost 
continuous usage.  Accordingly, as the Veteran's assertions 
are not supported by the evidence of record, the Board 
affords little probative value to his assertions that he is 
prescribed antibiotics almost continuously.  

Additionally, the Board observes the examiner's 
characterization of the Veteran having 45 or more days of 
incapacitation in the past year.  However, this conclusion is 
not supported by the other evidence of record and it does not 
meet the criteria as identified under DC 6601.  It appears 
that the examiner was merely recording the Veteran's 
assertion that he had been incapacitated 45 or more days in 
the last year. There is no indication in the record that any 
physician has prescribed bedrest.  Accordingly, per DC 6601, 
the Veteran has not been shown to meet the criteria for 
incapacitating episodes.  

As reflected above, the evidence of record more nearly 
approximates the criteria for a 30 percent rating effective 
February 11, 2008, but no higher.  38 C.F.R. §§ 4.7, 4.97 
Diagnostic Code 6600.  See Hart, 21 Vet. App. 505.  Thus, the 
Board finds that a 30 percent evaluation is appropriate 
effective February 11, 2008, and that there is no basis for 
awarding a higher evaluation thereafter.  38 C.F.R. § 4.7, 
4.97, Diagnostic Codes 6600-6601. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
chronic bronchitis with bronchiectasis is so exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to 
evaluate his chronic bronchitis with bronchiectasis 
reasonably describe the Veteran's disability level and 
symptomatology and he has not argued to the contrary.  The 
criteria, 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6601 
reasonably describe the Veteran's disability level and 
symptomatology, and consequently his disability level is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate.  

Moreover, frequent periods of hospitalization or marked 
interference with his employment are not shown by evidence of 
record.  In this regard, the Board observes that private 
treatment records appear to indicate that the Veteran was 
hospitalized for a period of five days in June 2005.  (The 
Board also observes that the Veteran identified this 
hospitalization occurring in June 2006 but the records 
reflect that it was 2005.)  However, by his own report during 
the November 2009 VA examination, he denied hospitalization 
from 2006 to the present and such has not been shown by the 
record.  Thus, the Board finds that the Veteran's service-
connected disorder is not characterized by frequent periods 
of hospitalization.  

The Board notes that the Veteran reported that he last worked 
in 1997, that he was fired from several jobs, and that he 
cannot work due to his service-connected disorder.  The Board 
notes a March 1999 record of Dr. R.I.R.C. who stated that the 
Veteran's symptoms affect his ability to work as well as a 
July 2009 letter from S.R., identified as the Veteran's 
former supervisor, who indicated that the Veteran could not 
work due to his condition.  However, the Board observes that 
the mere fact that a service-connected condition affects an 
individual's ability to work does not equal marked 
interference with employment.  Additionally, the mere fact 
that an individual is not working does not equal marked 
interference with employment.  The Board notes that the 
Veteran has presented no objective evidence that he was fired 
from a job due to his disorder.  Accordingly, despite the 
Veteran's contentions, there is no medical evidence of record 
indicating that the Veteran's chronic bronchitis with 
bronchiectasis is productive of marked interference with his 
employment.  For these reasons, the Veteran's disability 
picture is contemplated by the rating schedule and no 
extraschedular referral is required.  38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial disability rating of 30 percent for 
service-connected chronic bronchitis with bronchiectasis 
effective February 11, 2008, is granted.

Entitlement to a disability rating in excess of 30 percent 
for service-connected chronic bronchitis with bronchiectasis 
on or after February 11, 2008, is denied.


REMAND

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).  

The Court has recently held that a request for TDIU, whether 
expressly raised by a Veteran or reasonably raised by the 
record, is not a separate claim for benefits, but is rather 
part of the initial adjudication of a claim.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to 
TDIU is raised during the appeal of an initial rating for a 
disability, it is part of the claim for benefits for the 
underlying disability.  Id. at 454.

As previously noted in the September 2006 remand, the Board 
has found that a claim of entitlement to a TDIU is reasonably 
raised by the record.  However, the RO has not expressly 
adjudicated the issue of entitlement to a TDIU.  Accordingly, 
the claim for entitlement to TDIU must be remanded to the RO 
for adjudication prior to the rendering of a decision by the 
Board on this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must consider whether the 
Veteran is entitled to TDIU under the 
provisions of 38 C.F.R. § 4.16, based on 
impairment attributable to his service-
connected disabilities.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In so 
doing, the RO may decide to pursue further 
development, to include ordering an 
examination and/or obtaining additional 
information about his work history.  The 
Board observes that the Veteran has 
indicated that he has not worked due to 
his service-connected chronic bronchitis 
with bronchiectasis since 1997.

2.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the issue of TDIU, 
considering all the evidence of record.  
If the benefits requested on appeal are 
not granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


